        Case 1:18-cv-01606-TNM Document 15 Filed 03/28/19 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
NATIONAL STUDENT LEGAL         )
DEFENSE NETWORK,               )
                               )
     Plaintiff,                )
                               )
v.                             ) Civil Action No. 18-01606 TNM
                               )
UNITED STATES DEPARTMENT )
OF EDUCATION,                  )
                               )
     Defendant.                )
                               )

                         PLAINTIFF’S STATUS REPORT

      Plaintiff submitted the Freedom of Information Act (“FOIA”) request at

issue on May 31, 2018, seeking: (i) documents that were submitted to the United

States Department of Education (the “Department”) by third-party ACICS on or

around May 30, 2018; and (ii) communications between the Department and

ACICS regarding that ACICS submission. The third-party submission at issue in

the first portion of Plaintiff’s request contains a large volume of records.

      The parties conferred on March 26, 2019 to discuss the schedule for

proceeding in this case. Despite numerous attempts, Plaintiff has since been

unable to reach counsel for Defendant via telephone or email. Plaintiff therefore

submits this status report, which summarizes what the parties discussed on March

26, but which counsel for Defendant has not reviewed.
        Case 1:18-cv-01606-TNM Document 15 Filed 03/28/19 Page 2 of 2




      Defendant is producing, on a rolling basis, approximately 300 pages of

records per month. According to agency counsel, the most recent production was

placed in the mail on March 27, 2019. Plaintiff expects to receive the production

tomorrow.

      Defendant indicated that it has completed production of all of the exhibits

labeled “A-0” and that only exhibits labeled “B-0” remain. Because there are tens

of thousands of pages of “B-0” exhibits and no index, the parties remain in

discussions regarding how best to either speed up the productions or reduce the

number of records that must be processed.

      At the same time, Defendant stated that it would continue to produce

documents on the current schedule. Given the above, the parties agreed on March

26 that it did not appear necessary to update the Court on a monthly basis. The

parties had tentatively agreed to propose to the Court that the next joint status

report be filed by May 31, 2019.



                                        Respectfully submitted,


                                        /s/ Alexander S. Elson
                                        Alexander S. Elson, D.C. Bar # 1602459
                                        National Student Legal Defense Network
                                        1015 15th Street N.W., Suite 600
                                        Washington, D.C. 20005
                                        alex@nsldn.org
                                        (202) 734-7495

                                          2
